On the same grounds that the decision was rendered on this date by the Supreme Court in the other proceedings to establish ownership instituted by Ramón Herminio González, and which are applicable by analogy to this case, the decision *469appealed from rendered by the District Court of Aguadilla on July 28 last in these proceedings to establish ownership is affirmed, with the costs against The People. And it is ordered, that a certified copy of this decision he transmitted to the judge of the District Court of Aguadilla, and of that ren7 dered in the proceedings to establish ownership instituted by Ramón Herminio González, for the proper purposes in accordance with law.
7 Affirmed.
Chief Justice Quiñones, and Justices Hernández, Figueras and Wolf concurred.
Mr. Justice 'MacLeary dissented.